Appeal Dismissed and Majority and Dissenting Opinions filed December 2,
2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00754-CR

                 LLOYD ANDREW CHAMBERS, Appellant
                                        V.

                      THE STATE OF TEXAS, Appellee

          On Appeal from the County Criminal Court at Law No. 4
                          Harris County, Texas
                       Trial Court Cause No. 5823

                     MAJORITY OPINION
      Appellant was convicted in a municipal court of the offense of failing to
wear a seat belt while operating a commercial vehicle. Appellant appealed to the
county criminal court of law. The record before this court contains no order or
judgment, although it does contain an opinion.
      Pursuant to Texas Government Code section 30.00027(b), an appellant may
petition the Courts of Appeals but must follow the provisions of the Code of
Criminal Procedure relating to direct appeals from a county or a district court to
the court of appeals with the narrow exception that the briefs and record at the
county criminal court at law may be filed directly with the Court of Appeals. Tex.
Gov’t Code Ann. § 30.00027(b).

      In accordance with the Texas Rules of Appellate Procedure, the notice of
appeal must be filed within 30 days after the day the trial court enters an
appealable order. See Tex. R. App. P. 26.2(a)(1). Although there is an opinion
from the court below here, the record contains neither a judgment nor an order.

      Without a judgment or other appealable order, this Court has no jurisdiction
to entertain an appeal and the appeal must be dismissed. See Solon v. State, No.
05-97-01122-CR, 1997 WL 599151, at *1 (Tex. App.—Dallas Sept. 30, 1997, no
pet.) (not designated for publication) (dismissing attempted appeal from county
court where record contained no judgment or appealable order).

      Accordingly, we dismiss this appeal because there is not yet a final order in
the appeal below.




                                        /s/       Meagan Hassan
                                                  Justice


Panel consists of Justices Jewell, Bourliot, and Hassan (Jewell, J., dissenting).
Publish — Tex. R. App. P. 47.2(b).




                                              2